Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.

The following is the Examiner’s statement of reasons for allowance:
After consideration of the arguments presented in the Pre-Appeal Conference Request dated 12/30/21, the prior art fails to teach or render obvious the claims structure as set forth in claim 1. Particularly, the combination of US 2009/0135666 to Watano et al. (hereinafter “Watano”) in view of US 7,567,429 to Mori et al (hereinafter 'Mori"') and further in view of US 2015/0303465 to Watanabe et al (hereinafter “Watanabe”) and further in view of US 2009/0256014 to Amita et al (hereinafter Amita) fails to teach or render obvious: 
“a kneading energy inputted to the mixture with the kneading blade of 70 to 200 MJ/m3 to obtain a uniformly dispersed mixture;” and
“a crushing energy inputted to the uniformly dispersed mixture with the crushing blade of 10 to 200 MJ/m3 to obtain granulated particles”,
as recited in claim 1. Particularly, Applicant’s argument, on pp. 3-4 of the Pre-Brief Conference Request, that routine optimization of variables to arrive at the claimed kneading energy and crushing energy ranges would not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the general conditions are not disclosed in In re Aller, 220 F.2d 454, 456. Therefore Applicant’s the claims are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686